                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


BOBBY LEE LAWRENCE,

                  Plaintiff,

v.                                              Case No. 3:21-cv-231-BJD-JBT

CAPTAIN DAVIS, et al.,

                 Defendants.
__________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Bobby Lee Lawrence, an inmate of the Florida Department of

Corrections (FDOC), is proceeding pro se and in forma pauperis (Doc. 7) on a

second amended complaint (Doc. 11; Am. Compl.) with exhibits (Doc. 11-1; Pl.

Ex.). The Court directed Plaintiff to submit an amended complaint because his

initial pleadings were confusing and substantively deficient. See Order (Doc.

8). The Court advised Plaintiff that if he chose to submit an amended

complaint, he may proceed only on one incident or related incidents, and he

must clearly identify the Defendants he wishes to sue, providing a clear

description of how each Defendant violated his rights. Id. The Court also

advised Plaintiff many of the claims he attempted to raise were not cognizable

under 42 U.S.C. § 1983 (the deprivation of personal property, his placement in

disciplinary confinement, and those based on a theory of vicarious liability). In
affording Plaintiff an opportunity to amend his complaint, the Court provided

him detailed instructions on how to do so.

      Plaintiff’s second amended complaint is now before the Court for

screening under the Prison Litigation Reform Act (PLRA). See 28 U.S.C. §

1915(e)(2)(B) (authorizing a district court to dismiss a complaint that “fails to

state a claim upon which relief may be granted”); 28 U.S.C. § 1915A(a), (b)

(providing that a district court shall review a civil rights complaint filed by a

prisoner to ensure it states a plausible claim for relief). With respect to whether

a complaint “fails to state a claim on which relief may be granted,” the

language of the PLRA mirrors the language of Rule 12(b)(6), Federal Rules of

Civil Procedure, so courts apply the same standard in both contexts. Mitchell

v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Id. (quoting Twombly, 550 U.S. at 555). Moreover, a complaint must

“contain either direct or inferential allegations respecting all the material


                                        2
elements necessary to sustain a recovery under some viable legal theory.” Roe

v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001)

(quotations and citations omitted).

      A court must liberally construe a pro se plaintiff’s allegations. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011). However, the duty of a court to construe pro se

pleadings liberally does not require the court to serve as an attorney for the

plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th Cir.

2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th

Cir. 1998)). The purpose of the federal pleading rules is to ensure a plaintiff

presents his “claims discretely and succinctly, so that[ ] his adversary can

discern what he is claiming and frame a responsive pleading.” Barmapov v.

Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021) (quoting Weiland v. Palm Bch.

Cnty. Sheriff’s Off., 792 F.3d 1313, 1320 (11th Cir. 2015)).

      Upon review, the Court finds Plaintiff has not cured the deficiencies that

plagued his original pleadings (Docs. 1, 3). The amended complaint remains

deficient because Plaintiff still attempts to proceed on multiple, unrelated

incidents, and he has not clarified the claims against each Defendant. A

plaintiff may set forth only related claims in one civil rights complaint. He may

not join unrelated claims and various defendants unless the claims arise “out


                                       3
of the same transaction, occurrence, or series of transactions or occurrences”

and if “any question of law or fact common to all defendants will arise in the

action.” Fed. R. Civ. P. 20(a)(2). “A claim arises out of the same transaction or

occurrence if there is a ‘logical relationship’ between the claims.” Constr.

Aggregates, Ltd. v. Forest Commodities Corp., 147 F. 3d 1334, 1337 n.6 (11th

Cir. 1998).

      Plaintiff complains of incidents that occurred at Hamilton Correctional

Institution on the following dates: August 10, 2019 (a lock-down and alleged

physical assault that resulted in disciplinary charges against him); September

15, 2019 (a strip search and cell “shake down” that also resulted in disciplinary

charges); November 13, 2019 (a failure or refusal of prison officials to return

Plaintiff’s property, including legal work); and November 25, 2019 (an attack

by other inmates that caused injuries requiring medical attention). See Am.

Compl. at 2-5; Pl. Ex. at 1-4. Plaintiff alleges no facts showing these separate

incidents are logically related and, upon review, it appears they are not.

      Moreover, Plaintiff’s complaint, though not lengthy, is exceedingly

confusing, requiring the Court to expend scarce resources sifting through the

allegations to identify the purported claims against each Defendant. Such a

complaint constitutes an improper “shotgun pleading.” See, e.g., Barmapov,

986 F.3d at 1324-25 (explaining the types of shotgun pleadings). As Judge


                                       4
Tjoflat recently stressed in a concurring opinion about the propriety of

dismissing shotgun pleadings, “district courts are flatly forbidden from

scouring shotgun complaints to craft a potentially viable claim for a plaintiff.”

Id. at 1327-28. Because Plaintiff continues to proceed on unrelated claims and

fails to clarify his claims against each Defendant, in contravention of federal

pleading rules and this Court’s Order, his complaint is due to be dismissed.

      Not only does Plaintiff’s complaint not comply with federal pleading

rules, to the extent his claims are somewhat decipherable, he fails to state a

plausible claim for relief against any Defendant. A liberal construction of

Plaintiff’s complaint suggests he contends some Defendants used excessive

force against him or subjected him to cruel and unusual conditions; some

Defendants denied him due process in connection with his various disciplinary

charges; one Defendant denied him adequate medical care; and two

Defendants interfered with his access to the courts. See Am. Compl. at 5. In

addition to compensatory and punitive damages, Plaintiff seeks injunctive

relief—for medical treatment, to be released from punitive segregation, and to

have his disciplinary convictions expunged. Id. at 5-6.

      Excessive Force

      Plaintiff alleges Defendants Davis, Young, Watson, Norman, Yetton, and

Williams violated his Eighth Amendment rights by engaging in “physical


                                       5
abuse.” Id. at 5. However, he does not explain what conduct by which

Defendant allegedly constitutes an Eighth Amendment violation. In setting

forth his factual allegations, Plaintiff does not describe any conduct by

Defendants Davis, Young, or Yetton that could be described as physical abuse.

In fact, Plaintiff does not lodge any specific allegations against Defendant

Davis, and his only allegations against Defendants Young and Yetton are that

they responded to grievances or, in a supervisory position, “fail[ed] to take

action to curb the physical abuse of prisoners.” Id. at 3, 5. See also Pl. Ex. at 3

(grievance response signed by Defendant Yetton).

      As the Court previously advised Plaintiff, see Order (Doc. 8), “[i]t is well

established in this Circuit that supervisory officials are not liable under § 1983

for the unconstitutional acts of their subordinates on the basis of respondeat

superior or vicarious liability,” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th

Cir. 2003), and “filing a grievance with a supervisory person does not

automatically make the supervisor liable for the allegedly unconstitutional

conduct brought to light by the grievance, even when the grievance is denied,”

Jones v. Eckloff, No. 2:12-cv-375-Ftm-29DNF, 2013 WL 6231181, at *4 (M.D.

Fla. Dec. 2, 2013) (citing Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir.

2009)).




                                        6
      A supervisor may be liable under § 1983 only when he or she “personally

participates in the alleged constitutional violation or when there is a causal

connection between the actions of the supervising official and the alleged

constitutional deprivation.” Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir.

2007) (quoting Cottone, 326 F.3d at 1360).

             The necessary causal connection can be established
             “when a history of widespread abuse puts the
             responsible supervisor on notice of the need to correct
             the alleged deprivation, and he fails to do so.”
             Alternatively, the causal connection may be
             established when a supervisor’s “custom or policy ...
             result[s] in deliberate indifference to constitutional
             rights” or when facts support “an inference that the
             supervisor directed the subordinates to act unlawfully
             or knew that the subordinates would act unlawfully
             and failed to stop them from doing so.”

Cottone, 326 F.3d at 1360 (internal citations omitted). Plaintiff does not allege

Defendants Young or Yetton personally participated in the alleged denial of

his constitutional rights or directed subordinates to act unlawfully. Moreover,

he does not allege they implemented or condoned a policy, practice, or custom

that resulted in deliberate indifference to constitutional rights, or that they

were aware of widespread abuse by subordinates. Because Plaintiff does not

describe conduct by Defendants Davis, Young, or Yetton that amounts a

constitutional violation, his claims against those Defendants are due to be

dismissed.

                                       7
      The only Defendants Plaintiff alleges engaged in any physical conduct

whatsoever are Watson, Norman, and Williams. Plaintiff alleges Defendant

Watson slapped another inmate and then “threatened and locked down”

inmates, including himself, “to justify his physical assault.” See Am. Compl. at

2-3. Plaintiff does not allege Defendant Watson hit him (Plaintiff), so there is

no factual basis upon which to pursue an excessive force claim. Nor does

Plaintiff allege facts showing he was subjected to unconstitutional conditions

of confinement. Even if Plaintiff was placed in lock-down on false pretenses, he

fails to describe conditions that were so extreme such that he was exposed to

an unreasonable risk of damage to his health or safety. See Chandler v. Crosby,

379 F.3d 1278, 1289 (11th Cir. 2004). “[T]he Constitution does not mandate

comfortable prisons,” nor can inmates expect to “be free of discomfort.” Rhodes

v. Chapman, 452 U.S. 337, 349 (1981).

      To the extent Plaintiff premises his Eighth Amendment claim against

Defendant Watson on the threats Defendant Watson allegedly made, such

allegations do not suffice. See Hernandez v. Fla. Dep’t of Corr., 281 F. App’x

862, 866 (11th Cir. 2008) (“[V]erbal abuse alone is insufficient to state a

constitutional claim.”). Accordingly, Plaintiff fails to state a plausible claim

against Defendant Watson.




                                        8
      Plaintiff alleges Defendants Norman and Williams entered his cell on

September 25, 2019, and “advised [him] to strip down naked, for a random

shake down.” Id. at 3. See also Pl. Ex. at 3. He says Defendant Norman then

conducted a strip search but, in doing so, “abus[ed] his authority” by making

Plaintiff “squat down four different times completely naked.” See Am. Compl.

at 3. See also Pl. Ex. at 3. Plaintiff does not allege the search was unjustified.

He merely complains about having been made to squat four times, which does

not by itself suggest an Eighth Amendment violation. See, e.g., Moton v.

Walker, 545 F. App’x 856, 859-60 (11th Cir. 2013) (“It is not clearly established

that requiring an inmate to bend over, spread his buttocks, and cough, and

requiring him to complete those actions three times, is an unreasonable and

abusive search.”). For these reasons, Plaintiff fails to allege facts showing

Defendants Norman or Williams violated his Eighth Amendment rights.

      Due Process

      Plaintiff also accuses Defendants Norman and Williams of destroying his

personal property inside his cell. See Am. Compl. at 3. Even if true, such

conduct does not amount to a constitutional violation. A negligent or

intentional deprivation of personal property does not constitute a Fourteenth

Amendment due process violation “if a meaningful postdeprivation remedy for

the loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). Plaintiff has


                                        9
an adequate postdeprivation remedy available to him under state law: he can

sue the officers for theft or conversion. See Fla. Stat. § 772.11(1). See also Case

v. Eslinger, 555 F.3d 1317, 1331 (11th Cir. 2009) (recognizing Florida’s civil

cause of action for conversion provides an adequate postdeprivation remedy

when law enforcement officers seize or retain personal property).

      Plaintiff further asserts Defendant Norman violated his due process

rights by serving him with disciplinary charges on two occasions, both of which

he believes were fraudulent or defective. See Am. Compl. at 3. And he asserts

that Defendants Hall and Scott violated his due process rights in “conducting

[his] disciplinary hearing” and in “sustaining” the charges against him.1 Id. at

5. Plaintiff allege no facts suggesting he was denied due process in connection

with the disciplinary charges he incurred. For instance, he does not allege

prison officials failed to apprise him of the charges against him—in fact, he

alleges just the opposite—and he does not allege he was prohibited from

presenting evidence or calling witnesses at the disciplinary hearings. See, e.g.,

O’Bryant v. Finch, 637 F.3d 1207, 1214 (11th Cir. 2011) (explaining the due

process rights to which prisoners are entitled when disciplined).




      1 Plaintiff may name Defendants Scott and Hall because they responded to
grievances. See Pl. Ex. at 4-6. If the grievance responses are the only foundation for
the claims against these Defendants, the claims fail for reasons previously addressed.
                                         10
      Plaintiff’s conclusory assertions that he was denied due process are not

entitled to a presumption of truth. See Tani v. Shelby Cnty., Ala., 511 F. App’x

854, 857 (11th Cir. 2013) (affirming dismissal of a complaint that alleged, as

labels and conclusions, violations of various constitutional rights with no

supporting facts to “explain what actions caused which violations”). His

allegations amount to no “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation,” which do not satisfy the federal pleading standard.

Iqbal, 556 U.S. at 678.

      Additionally, if Plaintiff complains that he was wrongly placed in

disciplinary or segregated confinement, his due process claim fails because he

asserts no facts indicating he was subjected to conditions so severe that they

imposed upon him a significant hardship in comparison to the ordinary

incidents of prison life. See Sandin v. Conner, 515 U.S. 472, 486 (1995) (“[A

prisoner’s] discipline in segregated confinement [does] not present the type of

atypical, significant deprivation in which a State might conceivably create a

liberty interest.”). For the stated reasons, Plaintiff’s Fourteenth Amendment

claims against Defendants Norman, Hill, and Scott are due to be dismissed.

      Deliberate Indifference to Serious Medical Needs

      Plaintiff alleges the John Doe Defendant failed to provide him “adequate

medical care.” See Am. Compl. at 5. A claim for deliberate indifference to a


                                      11
serious illness or injury is cognizable under § 1983. See Estelle v. Gamble, 429

U.S. 97, 104-05 (1976). However, to state a cause of action, a plaintiff must

“allege that the prison official, at a minimum, acted with a state of mind that

constituted deliberate indifference.” Richardson v. Johnson, 598 F.3d 734, 737

(11th Cir. 2010) (describing the three components of deliberate indifference as

“(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk;

(3) by conduct that is more than mere negligence”).

      Plaintiff fails to provide any factual allegations to support his conclusory

assertion that John Doe did not provide adequate medical care. It appears

Plaintiff names this Defendant, whom he describes as the “medical

administrator,” solely because of the supervisory position he holds. See Am.

Compl. at 2. As addressed previously, a supervisor cannot be held liable under

§ 1983 simply because a subordinate employee violated a prisoner’s rights.

Even more, Plaintiff does not allege a subordinate medical employee violated

his constitutional rights. In fact, he acknowledges a nurse “tape[d] up [his]

wounds.” Id. at 4.

      To the extent Plaintiff disputes the type of medical care the nurse

provided, such allegations cannot sustain a deliberate indifference claim.

When prison physicians provide medical care for prisoners, “federal courts are

generally reluctant to second guess [their] medical judgments.” Hamm v.


                                       12
DeKalb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985). As such, allegations of

medical negligence do not satisfy the stringent deliberate indifference

standard. Estelle, 429 U.S. at 105-06. In other words, “[m]edical malpractice

does not become a constitutional violation merely because the victim is a

prisoner.” Id. at 106. See also Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir.

1991) (“Medical treatment violates the [E]ighth [A]mendment only when it is

‘so grossly incompetent, inadequate, or excessive as to shock the conscience or

to be intolerable to fundamental fairness.’”). For these reasons, the claim

against the medical administrator is due to be dismissed.

      Access to the Courts

      Plaintiff alleges Defendants Kitchens and Gamble “den[ied] [him] access

to the judicial system.” See Am. Compl. at 5. It is unclear whether Plaintiff

seeks to assert a claim against Defendants Kitchens and Gamble: his

allegations against them are vague, and he does not specify the relief he seeks

from them, as he does with most other Defendants. Id. at 5-6 (identifying the

claims Plaintiff pursues against and the relief he seeks from all Defendants

except Kitchens, Gamble, and Inch).

       Plaintiff suggests Defendants Kitchens and Gamble stole “evidence that

… [would] free [him] from his illegal incarceration.” Id. In a grievance, Plaintiff

says Defendants Kitchens and Gamble simply did not return his personal


                                        13
property to him after he submitted a request to the property room. See Pl. Ex.

at 2. Defendant Kitchens approved his grievance, responding as follows: “A

partial will be created [and] delivered.” Id.

      If Plaintiff is attempting to state a claim under the First Amendment, he

has failed to do so. To state a claim for a denial of access to the courts, a plaintiff

must allege an “actual injury.” Lewis v. Casey, 518 U.S. 343, 349-50 (1996);

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). “Actual injury may be

established by demonstrating that an inmate’s efforts to pursue a nonfrivolous

claim were frustrated or impeded by . . . an official’s action.” Barbour, 471 F.3d

at 1225 (citations omitted). See also Al-Amin v. Smith, 511 F.3d 1317, 1332

(11th Cir. 2008) (“[P]rison officials’ actions that allegedly violate an inmate’s

right of access to the courts must have impeded the inmate’s pursuit of a

nonfrivolous, post-conviction claim or civil rights action.”) (quoting Wilson v.

Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998)).

      Plaintiff does not allege Defendants Kitchens or Gamble engaged in

conduct that caused him an “actual injury” as required to state an access-to-

the-courts claim under the First Amendment. He does not, for example, allege

Defendants’ actions impeded his ability to pursue a nonfrivolous post-

conviction or civil rights claim. His bald assertion that Defendants destroyed

newly discovered evidence is not factually supported.


                                          14
        Defendant Inch

        The final Defendant, Mark Inch, the Secretary of the FDOC, Plaintiff

fails to mention at all in his complaint other than to identify him as party.

Thus, it appears Plaintiff names Secretary Inch solely because of the

supervisory position he holds. Not only is such a theory not cognizable under §

1983, but Plaintiff alleges no facts showing an underlying constitutional

violation by any Defendant. As such, the claim against Secretary Inch must be

dismissed.

        Accordingly, it is

        ORDERED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 27th day of May

2021.




Jax-6
c:    Bobby Lee Lawrence




                                      15
